The Court at General Term (after stating the facts as above), said:—“It was not error to exclude this testimony (§ 829, Code; Alexander v. Dutcher, 70 N. Y. 385 ; Church v. Howard, 79 Ib. 415). . .The defendant offered in evidence the note which he claimed was the note to take up which the note in suit had been given. This was excluded as immaterial, and the defendant excepted. As their evidence then stood and now stands, this note had no bearing on the case. It was not error to exclude it.”
Opinion by Truax, J.; Sedgwick, Ch. J., and Freedman, J., concurred.
Judgment and order affirmed, with costs.